Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2020 has been entered.
                                                     Status of the application
2.   Claims 1-8 are pending under examination. Claims 1, 4 and 7-8 are amended. The Applicant’ response and the arguments were fully considered and found persuasive for the reasons that follow.
Response to arguments:
 3. The rejection of claims 1-3 as being unpatentable over Stabler in view of Lowe has been withdrawn in view of the amendment. 
4. The rejection of claims under 35 USC 103 as being unpatentable over Stabler in view of Lowe and further in view of Hoegh et al., has been withdrawn in view of the amendment. 
                                          Claim Rejections - 35 USC § 112
5A. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
          Claims 1-8 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
As MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)”.
        Here, the new limitation of  identifying a target sequence of SEQ ID NO:1 unique to C. difficle ribotype 027’, and ‘preparing a marker ‘ claim 1 and 4; and the new limitations of ‘preparing a basis for toxin genotyping of‘ in claim 4  appear to represent new matter. After reviewing the specification, the specification lacks descriptive support for said limitations.  Since no basis has been found to support the new claim limitation in the specification, the claims are rejected as incorporating new matter. 
5B.    The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(i).  Claims 3,  6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3 and 6 recite ‘specimen DNA is identified as C. difficile, with C. difficile toxins, or a combination thereof’. The meets and bounds of the claim are unclear and indefinite because the claims 1 and 4 upon which the instant claims depend, recite ‘detecting C. difficile ribotype 027’, it is not clear if the claims 3, 6 are detecting said specific C. difficile ribotype 027 or do they identify C.difficile, with C. difficile toxins, or a combination thereof.
(ii). Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1, 4 recite the broad recitation ‘having sequences’ and the claims also recite ‘consisting of’ which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question 
Claim Rejections - 35 USC § 103
6.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuijper et al. (WO 2012/087135) in view of He et al. (PNAS, Vol. 107(16), p. 7527-7532, 2010) and Lowe et al. (Nucleic Acids Research, Vol. 18, No. 7, p. 1757-1761, 1990).
Kuijper et al. teach a method of claim 1, 4, 7-8, for detecting Clostridium difficile ribotype 027 in a specimen DNA by a purified and isolated target, comprising: identifying a target sequence of unique to C. difficile ribo type 027 and screening for their uniqueness by performing homology search of the selected region against C.difficile genomes that include BI1-FN668941.1 that comprises the target sequence of the SEQ ID NO: 1 (see entire document, at least page 36, line 1-20, page 14, line 18-30; page 42, line 21-30; indicating identifying the target sequence of rybo type 027 that includes FN668941 .1 C.defficile genome as referenced by He et al. 2010); 
preparing a marker for detection of c.difficile ribotype 27, said marker consisting of a pair of primers having sequences specifically designed for matching the target 
obtaining a specimen DNA (see entire document, at least page 43, line 4-5, page 15, line 26-30, page 16, line 1-12, page 19, line 4-30, page 20, line1-18); 
amplifying the specimen DNA by said marker primer pair and detecting the C.difficile in the specimen by detecting the target sequence (PCR products or amplicons) unique to C.difficile ribo type 027, thereby obtaining a resulting specimen DNA subsequent to the amplifying the specimen DNA  (see entire document, at least page 43, line 5-12, page 5, line 5-12, page 20, line 19-25, page 22, line 4-27, page 28, line 9-26); and determining the specimen DNA to comprise C. difficile ribo type 027, if the sequence of said resulting specimen DNA matches a sequence of the target sequence (see entire document, at least  page 43, 15-30, page 44, line 1-30, page 45, line 1-25, page 16, line 5-12).
         With reference to claims 2-6,  Kuijper et al. also teach that the specimen is from a stool sample (see at least page 19, line 14-25). and additional toxin gene amplification in a multiplex reaction comprising tcdA, tcdB, cdtA, cdtB, tcdC, 16sRNA (see page 31, line 1-17, page 41, line 4-19, page 34, line 29-30, page 35, line 1-8, page 48, line 27-30, page 49, line 1-26).
Although Kuijper et al. teach the target sequence of C. difficile ribotype 027, Kuijper did not specifically teach the sequence of SEQ ID NO: 1 and the primer pair having (comprising) sequence of SEQ ID NO: 2 and 3.

For SEQ ID NO: 2
FN668941
LOCUS       FN668941             4118573 bp    DNA     circular BCT 27-FEB-2015
DEFINITION  Clostridium difficile BI1 chromosome, complete sequence.
ACCESSION   FN668941
VERSION     FN668941.1
DBLINK      BioProject: PRJNA42469
            BioSample: SAMEA3138395
KEYWORDS    complete genome.
SOURCE      Clostridioides difficile BI1(Clostridium difficile BI1)   ORGANISM  Clostridioides difficile BI1             Bacteria; Firmicutes; Clostridia; Clostridiales;             Peptostreptococcaceae; Clostridioides.
  AUTHORS   He,M., Sebaihia,M., Lawley,T.D., Stabler,R.A., Dawson,L.F.,Martin,M.J., Holt,K.E., Seth-Smith,H.M., Quail,M.A., Rance,R., Brooks,K., Churcher,C., Harris,D., Bentley,S.D., Burrows,C.,Clark,L., Corton,C., Murray,V., Rose,G., Thurston,S., van Tonder,A., Walker,D., Wren,B.W., Dougan,G. and Parkhill,J.
TITLE     Evolutionary dynamics of Clostridium difficile over short and long time scales
JOURNAL   Proc. Natl. Acad. Sci. U.S.A. 107 (16), 7527-7532 (2010)
Query Match 100.0%;  Score 24;  DB 96;  Length 4118573;
  Best Local Similarity 100.0%; Matches   24;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;
Qy          1 CAATAAATATTGTGTCTTTTGAAA 24
              ||||||||||||||||||||||||
Db    3498562 CAATAAATATTGTGTCTTTTGAAA 3498585


Query Match             100.0%;  Score 19;  DB 96;  Length 4118573; Best Local Similarity   100.0%;  
  Matches   19;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;
Qy          1 GCGTAAGTATGTTACACAG 19
              |||||||||||||||||||
Db    3501542 GCGTAAGTATGTTACACAG 3501524

Lowe et al. teach a method for designing primers from a known sequence and evaluating their performance wherein Lowe et al. disclose a computer program for rapid selection of oligonucleotide primers from a known sequence for polymerase chain reaction (see page 1757, col. 1, abstract). Lowe et al. teach that all primers designed for over 10 gene products were experimentally tested and the results showed that all the amplification products specified by the primers are of the predicted size and also hybridize with the appropriate cDNA or internal oligonucleotide probe (see page 1758, paragraph 1-6 under subtitle’ computer algorithm, page 1760, paragraph 1 on col. 2).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the invention, to combine the method of Kuijper et al. with the sequence of the target nucleic acid SEQ ID NO:1 comprising the primer sequences of SEQ ID NO:2 and 3 as taught by He et al. and a step of generate and designing primers or primer pairs from a known sequence as taught by Lowe et al. to improve the specificity of detecting C.difficile ribo type 027. To an ordinary person skilled in the art before the effective filling date of the invention it would be obvious to generate primers from a known sequence as taught by Lowe et al. The ordinary artisan would have a reasonable expectation of success that such primers generated using known sequences as taught by Kuijper et al. and He et al. would detect a target nucleic 
                                              Conclusion
 No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair-my. uspto. gov/ pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637